Citation Nr: 1637702	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  08-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 22, 2013 and in excess of 70 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had active duty in the Army from February 2002 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also appealed the denial of service connection for asthma, but the claim was granted in an August 2008 rating decision.  The Veteran initiated an appeal for the initial rating assigned, but did not perfect the appeal after the rating was increased to 10 percent in a January 2009 decision.

The matter was remanded in November 2011 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  For the entire period prior to December 27, 2008, the Veteran's PTSD was manifested by symptoms that were productive of no more than occupational and social impairment with reduced reliability and productivity; deficiencies in most areas were not shown.

2.  For the entire period beginning on December 28, 2008, his PTSD was manifested by occupational and social impairment with deficiencies in most areas; total social and occupational impairment is not shown.



CONCLUSIONS OF LAW

1.  Prior to December 27, 2008, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2015).

2.  Beginning December 27, 2008, the criteria for an initial 70 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). 

The United States Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 5103 (a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of any prejudicial notice errors in this case.  Hence, the VCAA notice requirements have been satisfied.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).  Service treatment records as well as post service treatment record have been obtained.  The Veteran was initially afforded a VA examination in July 2007 and pursuant to the Board's November 2011 remand another examination was conducted in January 2013.  There is no lay or medical evidence suggesting an increase in severity of the Veteran's PTSD since his last examination, and the examinations of record are sufficiently thorough to rate the disability.

II. Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  In the present case, the RO assigned staged ratings with a 50 percent rating in effect prior to January 22, 2013 and a 70 percent rating in effect as of this date.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

According to the general rating formula, a rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Furthermore, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  While the Veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  However, as the Veteran's increased rating claim was originally certified to the Board on January 2010, the DSM-5 is inapplicable to this case and the Board will continue to adjudicate the matter using the DSM-IV criteria.  Thus, in reviewing the evidence of record, the Board will consider the assigned GAF scores of record.

A February 2007 treatment record shows that the Veteran admitted to having trouble with his temper.  The clinician noted that he seemed to have little insight into the degree of disability his PTSD and traumatic brain injury have imposed on him.  Although he has been told to avoid alcohol due to the head trauma he seemed to still drink and he reported that his father currently limited his alcohol intake.  He denied symptoms of depression at the time, but also tended to minimize his symptoms.  The Veteran also had problems with sleep, anger, nightmares, startle response, hypervigilance, and avoidance of reminders of Iraq.  On mental status evaluation he was cooperative; his speech was normal; and his mood was mildly angry.  He had no hallucinations or illusions; thought were processes normal and coherent; there was no unusual thought content; insight was limited; and judgment was impaired.  See pages page 15 to 17 of Medical Treatment Record - Government Facility (MTR-GT) received March 2007.

In July 2007, the Veteran reported significantly cutting back on his drinking.  He had been traveling to Kansas and Arizona, and was planning to move to Arizona and enroll in school.  On mental status evaluation he was clean; neatly groomed and dressed; cooperative; polite; and had normal speech.  His mood was "fine", and his affect was congruent with his mood.  No abnormality in thought content or process or perceptions were found, and insight and judgment were both fair.  The GAF score was 60.  See page 3 of MTR-GT received August 2007.

On July 2007 QTC examination, the Veteran reported that every time he heard the news he hated it and that every time he talked about it he became anxious, angry and impatient.  He noted that there was a time he drank to avoid things, but he reported that he no longer drank.  He explained that his PTSD caused trouble sleeping, nightmares and flashbacks, anger, anxiety, hyperviligence, and an easy startle response with loud noises; he reported that those symptoms were constant and almost on a daily basis.  He noted that he still became angry and depressed about all of these things.  He reported that his relationships with his parents and siblings were good, and that he had a girlfriend.  He indicated that there was a major change in social functioning, and that he preferred to be alone.  

On mental status evaluation, his appearance and hygiene were appropriate.  His mood and affect were abnormal, and he was anxious and depressed.  He was also irritable, had impaired impulse control, and outbursts of anger.  Communication and speech were normal.  Panic attacks and hallucinations/delusions were absent.  Thought processes were abnormal; he was still preoccupied about the deaths of his best friends.  His judgment was intact.  Abstract thinking was absent and memory was mildly to moderately abnormal in that he had difficulty with retention of highly of highly learned materials and remembering to complete tasks.  There were no suicidal or homicidal ideations.  The GAF score was 65.  

In August 2007, the Veteran reported experiencing trouble maintaining employment and an inability to establish and maintain personal and professional relationships.  He noted that he had held 7 different jobs since leaving service.  

In November 2007, the Veteran reported that his PTSD symptoms included anger control, sleep difficulty, mood swings, alcohol abuse, and memory problems.  The GAF score was 50.  At the time, he was living with parents, siblings, and young nieces and nephews.  He was experiencing problems with anger and trouble tolerating the children.  He reported trying to live in California and Minnesota since he was last seen by the clinician, and he reported having had a severe conflict with the supervisor at his job when he was living in Minnesota.  He was not drinking as much and he no longer had the desire to get drunk.  He reported that his memory was affected by the head injury and he was angry more often.  Additional medication was added for his anger and irritability.  

A January 2008 treatment record shows the Veteran was frustrated over difficulty finding a job.  On mental status evaluation, he was talkative and friendly, and reported his temper was okay.  He denied depression, but he was disappointed about not getting a job.  
Records in July and August 2008 show he was about to start taking classes at a technical school in a program that was 6 days a week and 12 hours a day, which was mostly hands on learning.  

In September 2009, the Veteran reported that he had experienced suicidal thoughts in the past and had no stable relationships with women as he could not handle conflict and confrontation well.  He also had more difficulty with impatience and reported having obsessive rituals in that he has to sit a certain way when he ate out, had his alarm clock positioned so he can see the time; had to close the bedroom door at night; and could not go to family functions due to having a difficult time being around large groups.  He had difficulty going shopping or even going to the ATM, and the only jobs he could tolerate were ones in which he was by himself.  He also had to have things a certain way. The Veteran continued to have anger outburst and was easily angered.  

On December 27, 2008, the Veteran was admitted overnight with the complaint that he "had it and wanted to kill someone".  He admitted to having trouble with his temper.  On the day of admission he felt overloaded.  It was noisy and active at home and when he was out, a drunken man attacked his friend with a log.  The Veteran became angry, feared he would get in a fight, and came to the VA facility for safety.  The following day he reported that he was fine; he had no suicidal ideas or homicidal ideas and his depression was gone.  The mental status evaluation showed he was cooperative and reasonable, but guarded; speech was normal in rate and rhythm; mood was mildly angry; hallucinations or illusions were absent; thought process and association were normal and coherent; and there was no suicidal or violent ideation.  Insight was limited, judgment was impaired, and memory was intact.  The current GAF score was 35.  

In December 2008, the Veteran reported that he drank once a month and consumed a 12-pack or drank until he got drunk.  He presented with complaints of suicidal/homicidal ideation.  He indicated he got drunk due to a lot of family stress, and reported that a lot of people had been giving him trouble and calling him names that week.  His homicidal thoughts were towards difficult people, and his suicidal thoughts were of running his vehicle into others cars, but he "did not want to hurt other drivers with a family."  

In January 2009, the Veteran reported that he got drunk at the VFW and stated that when he came home things just built up and he wrapped a thin cord around his neck, and was thinking about hanging himself outside.  He related this as a pretty non-lethal attempt because the cord would have broken and he still had slack in the cord with no way to tighten it, but his father felt it was a more serious attempt.  His father was the one to find him in the process of wrapping the cord around his neck.  The Veteran was not acutely suicidal.  He did recognize that when he got drunk he did not think clearly. He admitted the two times he has been suicidal have been when he is drunk.  He agreed not to get drunk, but he would continue to drink some.  He has mostly A's and one B in his classes.  

In speaking with a counselor in February 2009, the Veteran reported that school was going well and that all of his grades were A's and B's.  He said that he still loved the training and looked forward to being employed soon.  

In September 2009, he reported that he had moved to Wichita after he graduated and found job in construction, which he loved.  He did not report any trouble with mood, anger or sadness, and denied any suicidal thoughts or attempts recently.  He lived by himself enjoyed time watching TV, exercise, etc.  The Veteran stated that he had several incidents of anger/aggression and arguments with his father and other people, and that almost all the time he was under the influence of alcohol.  His GAF score was 65.  

In June 2010, he endorsed disturbing dreams from the past, a moderate loss of interest in activities he used to enjoy, felt moderately distant from or cut off from other people, felt a little emotionally numb or unable to have loving feelings for those close to him, moderately felt his future would be cut short, had extreme difficulty sleeping, was extremely irritable or had angry outbursts, had quite a bit of difficulty concentrating, and was extremely watchful or guarded and jumpy.  These problems made it extremely difficult to do his work, take care of things at home, and get along with other people.  
An October 2010 record shows he had a recent DUI, and while his employer was upset he did not get fired as a result.  He was back on his Depakote and has been for so about two weeks.  

In November 2010, his medications were adjusted.  The Veteran stated he had consumed alcohol every day in the past week.  He identified several reasons he was motivated to cease or reduce his alcohol intake (i.e., health, legal, weight loss, negative effects on relationships), but he stated he wanted to drink because he liked the taste and then later added that his drinking was triggered in order to reduce depression and flashbacks.  He was reminded that alcohol worsened these symptoms and especially increased the risk for harming self when under the influence as well as hindered the effectiveness of his prescription medication.  

In December 2010, the Veteran reported the he was still drinking beer, usually 5 days a week and he had a history of 3 of DUIs.  His mood was variable, dysphoric, anxious, and irritable.  His energy was variable and low; he had no desire to harm self or others; his anxiety was variable and moderate; there were some episodes of panic; and no paranoia, delusions or audio or visual hallucinations.  On mental status evaluation, he was cooperative and casually dressed, his affect was appropriate to mood and was constricted; and his insight and judgment were variable.  The Veteran admitted to some depression.  His current GAF 36 with a highest score of 38 in the past year.  

In January 2011, he endorsed persistent irritability and intrusive thoughts.  The Veteran admitted to depression and some chronic suicidal ideation, but he had no plans.  He also reported mood swings and anger, and stated "I still flip out on people."  He drank 5 out of 7 days.  See page 62 of CAPRI records in Virtual VA.  Later than month his medications were increased and he reported feeling happier.  He reported continued PTSD symptoms of "sitting with my back to the door.  Worried someone is going to attack me from behind."  He stated that he could go to a VFW and not feel that way since he felt safe there.  

A February 2011 record shows the Veteran reported that he continued to drink alcohol daily.  He also had continuing symptoms of persistent irritability and intrusive thoughts, but he denied suicidal or homicidal ideation.  The Veteran reported he was living with a "friend" and that he had friends that he worked out with and attended some social activities.  He did his own grocery shopping and driving, but called his father for support as needed. The Veteran reported that he liked to fish, go to Cardinal Games, and NASCAR races.  

In May 2011, he reported "a few" past attempts to harm self by hanging and overdose.  He added that he was intoxicated during these events.  He did not feel his medication was effective, but he felt he was more calm and able to cope with things better.  

In August 2011, the Veteran reported that he drank to "self-medicate".  He endorsed symptoms of being easily startled, guilt and shame about the traumatic event he experienced, difficulty being crowds, and a tendency to numb out and feel detached, which was often exacerbated by his alcohol use.  He had nightmares of the event and avoided talking about it, and became tearful as he spoke superficially about the event.  He stated he has had difficulty talking to providers about his symptoms for fear of "being called crazy".  He has a history of either denying symptoms when he truly experiences them or minimizing them.  

In May 2012, the Veteran reported that his mood was variable and dysphoric; his energy was variable; anxiety was variable and moderate; and he had some panic episodes.  He denied paranoia, delusions and audio or visual hallucinations.  He had not cut back on drinking and a device was put on his car that squelched his driving if his alcohol level was over 0.029.  On mental status evaluation, he was cooperative, maintained fair eye contact, and was casually dressed and appropriately groomed.  His speech was normal, and his mood was variable and dysphoric.  His affect was appropriate to his mood and constricted.  Thought processes were linear, logical, and fluent; there was no paranoia, delusions or audio or visual hallucinations.  He denied self harm or suicidal or homicidal ideation.  Insight and judgment were fair.  His GAF score was 38 currently, which was the highest in the past year.  

In October 2012, the Veteran was asked about his thought processes and irritability, and his response was "I've been dealing with this for 9 years and I feel like offing myself".  The Veteran however denied suicidal or homicidal ideation.  

On January 2013 QTC examination, the clinician noted the Veteran had PTSD and a traumatic brain injury (TBI), and that it was possible to differentiate what symptoms(s) is/are attributable to each diagnosis.  Symptoms attributable to PTSD were delineated in the PTSD diagnostic criteria section of the DBQ and in the section called "symptoms".  Symptoms of PTSD that overlapped with TBI were cognitive defects, irritability, insomnia, depression, fatigue, and anxiety.  Symptoms of TBI not related to PTSD (from the literature) included headache, sensitivity to light/noise, nausea/vomiting, vision problems, dizziness.  

The examiner stated that the Veteran's PTSD symptoms were in the serious range and that the symptoms of TBI produced severe cognitive dysfunction.  As to the effect on occupational and social impairment, both significantly and seriously affected the Veteran's level of impairment, and the symptoms of PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

Regarding his social, family and marital history, the Veteran reported that he got along with his parents but he did not feel close to them or his 2 siblings.  He had been married since December 2011, but had been separated from his wife for 5 months; he currently lived alone.  His wife left him due to "everything" including his episodes of anger.  His leisure and social interests included watching television and taking care of his dogs.  He had 1 or 2 friends, but mostly stayed at home.  He was able to perform activities of daily living. 

The Veteran reported that he last worked in December 2012 and that he has held 3 jobs since his July 2007 VA examination.  He noted that he was essentially laid off from his last job at a store working in a warehouse.  His work performance was reported as satisfactory.  The Veteran had completed HVAC training and was looking for work.  Symptoms of PTSD produce serious impact on work sustainability, especially anger.

The clinician noted that the Veteran had been in counseling and on medication, and that his last GAF score was 38.  His violent outbursts were now limited to inanimate objects.  He had no suicide attempts and he still drank several times a week, but he did not drink and drive.  His symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The current GAF score was 43.  

Although the RO established a 70 percent rating for PTSD, effective the date of the January 2013 QTC examination, the Board finds that the criteria for a 70 percent rating are first approximated as of December 27, 2008.  

When making a determination with regards to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, Code 9411.

Prior to December 27, 2008, the Veteran's PTSD symptoms, which included sleep disturbance, anger, hypervigilance, nightmares, exaggerated startle response, depression, anxiety, irritability, impaired impulse control and anger outbursts, did not show deficiencies in most areas to warrant a higher rating of 70 percent.

There is an indication from the treatment records and lay statements from February 2007 to December 2008 that the Veteran had difficulty finding employment.  Since he did not elaborate on the basis of his difficulties, it is unclear to what extent his PTSD symptoms were a contributing factor.  The majority of the records only note his symptoms and did not address the frequency or severity of the symptoms.  However, to the extent that the severity of the symptoms was addressed, the Board finds they are only significant enough to produce reduced reliability and productivity rather than a deficiency in work.  

Although the VA examination report noted anger as being one of the symptoms that was constant and almost daily, the clinician indicated that the Veteran only demonstrated mild anger.  Hearing the news was noted to be a trigger for some of his symptoms, but there is no indication how often this occurred, and the Board finds it is unlikely he would be watching the news in a work setting.  Based on the examination, the examiner also assigned a GAF score of 65, which does not reflect a level of impairment that would cause a deficiency at work.  That same month he also had a GAF score of 60.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2015).  Since these scores represent mild to moderate impairment, they do not support a higher rating of 70 percent.  

His lowest GAF score during this period is 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work), but again there is insufficient information as to how his PTSD symptoms interfered with his ability to work.  At the time the GAF score was assigned, the Veteran had reported having a severe conflict with a supervisor, but there is no information pointing to his PTSD symptoms as being a factor in this conflict or even if this was an ongoing conflict or an isolated event.  The only indication he gave as to the impact of his disability on his work performance was in September 2009 when he reported that the only jobs he could tolerate were ones in which he worked alone.  While this suggests he had difficulty getting along with others, it does show there are work environments in which his disability had no significant or limited impact on his ability to function at work.  Thus, while some impairment is shown, there is insufficient evidence that his PTSD produced a work deficiency.

A deficiency in family relationships is not shown because even though the Veteran reported on his VA examination that he preferred to be alone, he still maintained a good relationship with his parents and siblings, and had a girlfriend.  He was having some difficulty later that year while he was living with both parents, both siblings and 3 young nieces and nephews, but he only reported having difficulty tolerating the children.  In September 2009, he did report having difficulty in his relationships with women, but there is no indication that family relationships did not remain intact.  Therefore, a deficiency in family relationships is not shown.

During this period, the Veteran attended technical school and performed well, earning A's and B's in his courses, so no deficiency is found.

The Veteran's various PTSD symptoms has produced judgment that varied during this period, and was described as impaired on one occasion and fair on another.  The word "impaired" is a general term and does not adequately describe the degree to which his judgment is compromised.  The Veteran showed some impairment by drinking alcohol when advised against it, but showed better judgment in choosing to cut back and even stop drinking altogether during this period.  The Board concludes that judgment is not shown to have been impaired to the level of resulting in a deficiency.  

Regarding the remaining categories of thinking and mood, the Veteran reported being depressed but also denied having depression on more than one occasion.  Due to the intermittent nature of his depression, it is not shown to be constant or near-constant.  He also had problems with anger, but he was found to be only mildly angry on evaluation.  Despite his irritability, anger outbursts, and impaired impulse control, he was mostly given GAF scores that reflected symptoms that were only mild to moderate in severity.  When one GAF score was 50, the symptoms reported related primarily to his mood, so even if a deficiency were found in his mood based on this record, he still was only shown to have a deficiency in one of the several areas considered for a 70 percent rating.  Thus, the evidence falls short of showing deficiencies in most areas.

The Veteran reported having ritualistic behavior; however, the examples he gave such as having to place his clock in a way in which he could see the time, having to sit a certain way when eating out, and closing his bedroom door at night.  These types of rituals would not interfere with routine activities, so they do not rise to the level of behavior that is contemplated in a 70 percent rating.

As for the period beginning December 27, 2008, the criteria are met as of this date since his symptoms appear to have significantly worsened.  At this time, he was hospitalized overnight for feeling like he wanted to kills someone.  He was also shown to have resumed drinking more and even to the point of getting drunk and getting a DUI.  His excessive drinking is significant in that it was shown to exacerbate his PTSD symptoms.  He also had suicidal ideation, and even a documented suicide attempt.  He was noted to have several incidents of anger/aggression and arguments with family and others, as well as feeling more detached from them.  His symptoms made it very difficult to work, take care of things at home, and get along with others.  

His GAF scores were no worse than 36 and 38 during this period.  A GAF score in this range indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood).  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).

In light of his GAF score and the manifestations of symptoms described above during this period, his disability is productive of deficiency in work, family, judgment, thinking, and mood.

A higher rating of 100 percent is not warranted since total occupational and social impairment is not shown.  Although the Veteran reported having difficulty in crowds, he also reported enjoying activities that would place him in crowded situations such as attending Cardinal Games and NASCAR races.  His grooming and hygiene was intact, he spent time with friends, and maintained activities of daily living.  He also did his own grocery shopping and driving.

In short, the Board finds that for the entire period prior to December 27, 2008, the Veteran's PTSD a preponderance of the evidence is against a 50 percent rating and that beginning on that date, the evidence is in favor of a 70 percent rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability.  As even symptoms outside those specifically listed in the criteria are to be contemplated, the criteria are adequate to consider all manifestation of his disability to include the frequency and severity in which they occur.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.









	(CONTINUED ON NEXT PAGE)

ORDER

For the period prior to December 27, 2008, an initial rating in excess of 50 percent for PTSD is denied.

For the period from December 27, 2008, to January 21, 2013, an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the regulations governing the payment of monetary benefits.

For the period from January 22, 2013, a rating in excess of 70 percent for PTSD is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


